Citation Nr: 1827709	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-16 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to June 1972, to include in the Republic of Vietnam from April 1970 to February 1971.  His decorations and awards include, among others, the Army Commendation Medal with "V" Device and two Air Medals.  He died in February 1982, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

In July 2016, the appellant testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2016 and August 2017, the Board remanded this matter for further development.


FINDINGS OF FACT

1.  A psychiatric disorder was not noted on the Veteran's February 1968 pre-induction examination.

2.  The Veteran's death certificate reflects that he died in February 1982 as a result of a self-inflicted gunshot wound to the head.

3.  In a June 1982 application submitted to the Army Discharge Review Board in connection with her request for review of the character of the Veteran's discharge, the appellant reported that the Veteran began experiencing nightmares and flashbacks and displaying behavior changes, including drinking heavily and taking drugs, following his service in Vietnam.

4.  In January 1984 correspondence submitted to VA, a private physician-who noted that he had known the Veteran medically and personally from 1966 until the time of his death-reported that the Veteran's "appearance, mannerism, outlook on life, and mental stability" changed following his return from Vietnam.  The physician explained that the Veteran had presented to his office in 1971 and reported experiencing sleep disturbances since his return from Vietnam.  He noted that the Veteran had started to experience nightmares thereafter and that he had attempted to self-treat his symptoms by using alcohol.  The physician stated that he believed the Veteran had chronic posttraumatic stress disorder (PTSD) associated with his experiences in Vietnam.  In support of that conclusion, the physician cited symptoms that he noted were not present prior to the Veteran's Vietnam service, including severe sleep disturbances and reoccurring dreams of in-service events; "[d]epression with exposure to death with changes in behavior and attitude;" hyperactivity and an increased startle response; periods of forgetfulness and difficulty maintaining attention; avoidance of funerals and sick individuals; and changes in "life goals, attitude, and involvement with people," including decreased interest in prior activities and a tendency to withdraw from friends and family.

5.  In January 1984 correspondence, the Veteran's sister described the behavioral changes she noticed after the Veteran returned from his tour of duty in Vietnam.  Specifically, she reported that, after his return, it was difficult to talk to him; he used drugs; he experienced nightmares; and he would not discuss his service in Vietnam unless he had been drinking.

6.  During a December 1985 hearing before an RO Decision Review Officer, the appellant testified that she met the Veteran in 1969 and that, prior to serving in Vietnam, he was involved in sports and school and had no problems with drugs or alcohol.  She explained that the Veteran witnessed the deaths of his friends while serving in Vietnam; that he began to use drugs while there; and that he experienced nightmares and behaved violently when he returned home.

7.  In her October 2009 dependency and indemnity compensation application (VA Form 21-534), the appellant reported that, prior to his suicide, the Veteran experienced cold sweats, terrible nightmares, and episodes during which he thought he was back in Vietnam; self-medicated with alcohol; and slept with a baseball bat beside his bed.

8.  In her August 2010 notice of disagreement, the appellant reported that the Veteran had been experiencing suicidal thoughts and what she believed were flashbacks prior to his death.  She again noted that he self-medicated by drinking.  The appellant also noted that the Veteran did not have insurance to cover private treatment and that he had tried to seek help at a VA facility but was turned away due to the status of his discharge at that time.

9.  In her June 2013 substantive appeal, the appellant asserted that the Veteran experienced nightmares and displayed symptoms of depression, irritability, anger, and hypervigilance that would have been recognized as PTSD symptoms today but that went untreated at the time.

10.  In February 2018, a VA psychologist reviewed the claims file and concluded that it was at least as likely as not that the Veteran had an acquired psychiatric disorder at the time of his death that was related to in-service stressors, including his combat service in Vietnam.  In support of that conclusion, the psychologist cited the Veteran's receipt of the Army Commendation Medal with "V" Device and two Air Medals for participation in aerial missions over hostile territory, and his military occupational specialty of light weapons infantryman.  The psychologist further concluded that the Veteran's suicide was the result of mental unsoundness caused by that psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1110, 1154(b), 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.302, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of the Veteran's death.  Specifically, she has asserted that the Veteran committed suicide as a result of a psychiatric disorder that was incurred during his combat service in Vietnam.  Following review of the evidence of record-the relevant portions of which have been detailed in the foregoing findings of fact-the Board is granting the appellant's claim.

Initially, the Board notes that the primary cause of the Veteran's death is not in dispute and that the evidence of record does not establish a reasonable adequate motive for his suicide.  See 38 C.F.R. § 3.302(b)(2).  As a result, his suicide is considered to have resulted from mental unsoundness rather than willful misconduct.  Id.

The remaining question, then, is whether the mental unsoundness that caused the Veteran to commit suicide was service-connected-that is, whether his mental unsoundness was associated with a service-connected condition.  See DeLaRosa v. Peake, 515 F.3d 1319, 1323 (Fed. Cir. 2008) (explaining that entitlement to service connection for a psychiatric condition must be established before service connection for mental unsoundness, if presumed from a suicide, can be established).  The Board finds that it was.

In that regard, the January 1984 and February 2018 opinions issued by a private physician and a VA psychologist, respectively, are adequate to confirm that the Veteran had an acquired psychiatric disorder prior to his death, and his family members have submitted credible statements describing the in-service onset-after he witnessed the deaths of fellow service members-of the symptoms that those clinicians attributed to the presence of such a disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) ("lay evidence can be competent and sufficient to establish a diagnosis of a condition when . . . lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007))).  

The Board concludes, in light of the Veteran's confirmed combat service, the psychiatric symptoms his family members have credibly asserted he first displayed in connection with that service, and the findings of the clinicians who issued the January 1984 and February 2018 medical opinions, that the evidence relevant to the question of whether he had a service-related acquired psychiatric disorder at the time of his death is at least in equipoise and must be resolved in the appellant's favor.  38 U.S.C. §§ 1110, 1154(b), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303(a), (d) (2017); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Furthermore, the Board finds-in light of the foregoing conclusion and the February 2018 VA psychologist's assertion that the mental unsoundness that caused the Veteran to commit suicide was the result of an acquired psychiatric disorder-that the evidence relevant to the question of whether that mental unsoundness was service-connected is also in equipoise.  Accordingly, again resolving reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  38 U.S.C. §§ 1310(a), 5107(b); 38 C.F.R. §§ 3.102, 3.302, 3.312(a).


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


